DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6, 8-13 and 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
The phrase “the converters” (line 9 of claim 1) lacks proper antecedent basis and is thus unclear.
The limitation “the first direction” (line 12 of claim 1) lacks proper antecedent basis and is thus unclear.
It is unclear if “a first converter” (claim 2) is to refer to one of the previous claim 1 converters or to an additional element.

Allowable Subject Matter
Claims 1-6, 8-13 and 15 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Diamond (US20100132140) discloses a drive system (10) for an electric toothbrush comprising concentric inner and outer rotatable shafts (620, 622), the inner shaft (620) extending beyond the outer shaft (622); an indexing assembly comprising a carriage (686) located about the inner shaft and reciprocally displaceable longitudinally of the inner shaft, and a first coupling (680) selectively operable to transmit drive from the inner shaft to the carriage, wherein the drive system further comprises a converter (tapered end 693 and pin 697).  However Diamond does not suggest an additional converter that functions as detailed in the remainder of applicant’s claim 1.  The prior art does not provide any teaching, suggestion or motivation to modify toward the entirety of applicant's claim, nor was there any readily apparent cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the entirety of applicant’s claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTOR L MACARTHUR whose telephone number is (571)272-7085.  The examiner can normally be reached on M-Th 9:30am-8pm.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR L MACARTHUR/Primary Examiner, Art Unit 3658